DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Winner, U.S. Pre Grant Publication 2016/0305050.

	Regarding claims 1 and 3-4, Winner discloses in paragraph 0062 a woven textile formed from a yarn comprising poly(glycerol sebacate).

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Gabriele et al., U.S. Pre Grant Publication 2015/0320542.

	Regarding claims 1 and 3-4, Gabriele discloses in paragraph 0033 a textile scaffold formed from a yarn wherein the yarn may be used for a knit structure.  Additionally, paragraph 0033 discloses that the yarns can include poly(glycerol sebacate).

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Matheny et al., U.S. Pre Grant Publication 2016/0143720.

	Regarding claims 1 and 3-4, Matheny discloses a mesh fiber member having strands that comprise an extracellular matrix mimicking material (ECM) such as poly(glycerol sebacate) [PGS][abstract, 0046 and 0092].  Paragraph 0035 discloses a braided fiber construct.  Paragraphs 0133 and 0134 discloses braided, woven and nonwoven strands.

	Regarding claims 5-8, Matheny discloses in paragraph 0167 that the ECM material is blended with an alginate.   Paragraph 0133-0135 disclose braided, woven and nonwoven strands.

	Regarding claim 9, paragraphs 0204-0210 disclose that the alginate composition includes statin [active ingredient].  


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Wang et al., U.S. Pre Grant Publication 2015/0322202.

	Regarding claims 1-4, Wang discloses in the abstract poly(glycerol sebacate) fibers and fibrous constructs, scaffolds and grafts wherein the PGS prepolymer is cross-linked with heat [curing] without using chemical cross-linkers.  Paragraph 0072 discloses a vascular graft using a single material [no tack or adhesive].  


Claims 10-14 are allowed.  Applicant claims a continuous PGS/alginate fiber forming system as recited in claim 10.  The closest prior art, Matheny et al., U.S. Pre Grant Publication 2016/0143720, teaches a mesh fiber member having strands that comprise an extracellular matrix mimicking material (ECM) such as poly(glycerol sebacate) [PGS][abstract, 0046 and 0092].  Paragraph 0035 discloses a braided fiber construct.  Paragraphs 0133 and 0134 discloses braided, woven and nonwoven strands.  Matheny fails to teach or suggest the limitations as recited in claims 10-14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786